Citation Nr: 1809532	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO. 14-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST), also to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2011and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017. A transcript of the hearing is associated with the Veteran's claims file. 


REMAND

The Veteran contends that she has an acquired psychiatric disorder, to include PTSD due to MST that occurred during service, or as due to her service connected disabilities. The March 2014 VA examination is inadequate because the examiner did not discuss the Veteran's lay statements as markers for PTSD which can qualify as evidence establishing an in-service stressor for PTSD; the examiner considered only service treatment and personnel records. 38 C.F.R. § 3.304(f)(5) (2017). Thus, a new examination is warranted. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner should address the significance of the Veteran's lay statements discussing her social behavior changes during service as markers for PTSD.

Additionally, the November 2010 VA examination opinion diagnosed the Veteran with PTSD, bipolar I disorder and panic disorder with agoraphobia, and included in the opinion that service-connected "genital herpes worsens depression and low self-esteem, causing greater isolation." However, the June 2011, and March 2014 VA medical opinions state that the Veteran does not have PTSD and that symptoms of depression and low self-esteem, causing greater isolation are not symptoms of bipolar disorder or panic disorder. On remand, the examiner should clarify why depression is not a symptom of bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD. Forward the claims file and copies of all pertinent records to the examiner for review.

Based on the examination and review of the record, the examiner should address the following:

(a) Identify any currently diagnosed psychiatric disorder.

(b) If PTSD is diagnosed, identify the specific stressor(s) underlying any PTSD diagnosis, namely reported MST.  

(i) The examiner should specifically address the significance of the lay statements describing the Veteran's social behavior changes during service and whether these statements support the Veteran's contention of MST as a stressor for PTSD. The examiner should include a rationale as to the conclusion reached. 

(ii) The examiner should specifically opine as to whether the nature of any diagnosed PTSD indicates that a personal assault occurred. 

(c) If a psychiatric disability other than PTSD is diagnosed, is it at least as likely as not (50 percent or higher degree of probability) that the psychiatric disorder was incurred in or is otherwise related to military service?

(d) If the answer to (c) is no, then is it at least as likely as not that any diagnosed psychiatric disorder was caused or aggravated by any of the Veteran's service-connected disabilities?

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

(i) In answering this question, the examiner should specifically consider, and discuss as necessary, how depression and low self-esteem are not symptoms of bipolar disorder.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Thereafter, readjudicate the claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




	

